     Case: 3:20-cr-00006-RAM-RM Document #: 45 Filed: 12/04/20 Page 1 of 1




                          DISTRICT COURT OF THE VIRGIN ISLANDS
                           DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,                           )
                                                    )
                     Plaintiff,                     )
                                                    )
                     v.                             )      Case No. 3:20-cr-0006
                                                    )
TILLISA CEASER                                      )
                                                    )
                     Defendant.                     )
                                                    )
                                                    )

                                          ORDER
       THIS MATTER came before the Court for a suppression hearing held on December 3,
2020. At the conclusion of the presentation of witnesses, the Court continued the hearing to
allow the parties to submit the September 16, 2019 video recording of the interview of
Defendant Ceaser (Gov’t Exh. 8) and to provide the Court with a certified copy of the
transcript of the interview. The Court also continued the hearing to allow the parties to
present closing arguments.
       The premises considered, it is hereby
       ORDERED that the suppression hearing shall be CONTINUED to commence promptly
at 10:00 A.M. on December 11, 2020, in St. Thomas Courtroom 1; it is further
       ORDERED that the United States (“Government”) shall provide the Clerk of Court
with a copy of the video no later than December 4, 2020; it is further
       ORDERED that the Government shall file a certified copy of the transcript by
December 9, 2020, no later than 7:00 p.m.; and it is further
       ORDERED that Defendant Ceaser shall file objections to the transcript by December
10, 2020, no later than 5:00 p.m.


Dated: December 4, 2020                           /s/ Robert A. Molloy
                                                  ROBERT A. MOLLOY
                                                  District Judge
